Citation Nr: 1214669	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's appeal was remanded by the Board in April 2011and October 2011 so that a VA audiology examination could be conducted sufficiently.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an earlier effective date for the award of service connection for bilateral hearing loss has been raised by the record (June 2011 Statement of Accredited Representative in an Appealed Case), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

By means of a written statement signed by the Veteran's representative, and prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial rating greater than 40 percent for bilateral hearing loss.    


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating greater than 40 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In this decision, the Board has dismissed the claim seeking an initial rating greater than 40 percent for bilateral hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

DISMISSAL OF APPEAL

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2011).

By means of a written statement dated March 2012 and signed by his representative, and prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an initial rating greater than 40 percent for bilateral hearing loss.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  There remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.


ORDER

The claim for entitlement to an initial rating greater than 40 percent for bilateral hearing loss is dismissed.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


